Citation Nr: 1047690	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-03 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from July 1978 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Denver, 
Colorado, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).

In a December 2009 decision, the Board reopened a previously 
denied claim of service connection for a hip disability, and 
remanded the underlying service connection question to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, for 
further development and adjudication.  The matter has now been 
returned to the Board.

During the pendency of the remand, the Veteran clarified that her 
claim was for service connection of a bilateral hip disability, 
and was limited to either the left or the right.  The issue has 
been recharacterized to reflect this.


FINDING OF FACT

Currently diagnosed disabilities of the left and right hips were 
not first manifested in service or within the first post-service 
year; the preponderance of the evidence is against a finding that 
any bilateral hip disability is related to military service.


CONCLUSION OF LAW

The criteria for service connection of a bilateral hip disability 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in November 2004.  Following the initial adjudication, the 
Veteran received notice in February 2007 and December 2009 
letters.  These were followed by readjudication of the claim in 
multiple supplemental statements of the case.  A multipart notice 
suffices so long as the notice affords the claimant 
understandable information and a meaningful opportunity to 
participate in the claims process.  Mayfield v. Nicholson, 444 
F.3d 1328 at 1333 (Fed. Cir. 2006).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.

VA has obtained complete service treatment records.  The Veteran 
has submitted, or VA has assisted her in obtaining, relevant 
private medical records; there is no indication of any VA 
treatment.  Several VA examinations have been afforded the 
Veteran; the most recent is fully adequate for adjudication 
purposes.  The examiner reviewed the claims file in full, 
provided all requested opinions, and stated a clear and complete 
rationale for the conclusions reached.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Evidence

Service treatment records reveal no complaints of or findings 
related to hip problems on entry into service in March 1978.  
Similarly, periodic examinations in May 1986, January 1989, 
November 1990, and February 1994 show no reports of any hip 
problems.  Beginning in August 1997, however, the Veteran 
complained of ongoing right hip pain.  It had begun four months 
prior, following prolonged exercise such as aerobics.  She could 
not identify any specific injury or incident.  Medication and 
stretching provided some limited relief.  At the January 1998 
examination for separation, the clinical examination was normal, 
but the Veteran reported subjective complaints of mechanical low 
back pain radiating into the hip.

On September 1998 VA examination, the Veteran made no specific 
complaints of left or right hip pain.  She reported a history of 
a low back injury, but stated that pain had subsided and she was 
asymptomatic.  Physical examination was normal.

Post service private treatment records reveal that in 2003, the 
Veteran began complaining of low back pain with radiation to her 
lower extremities.  She did not refer to the hip joints when 
describing her problems.

In September 2004, however, she reported having low back and hip 
problems when seen for an annual examination.  She indicated the 
problems had arisen seven weeks earlier.  Occupational hip strain 
was indicated.  She reported continued problems in November 2004, 
dating back to May 2004.  X-rays were normal, but the Veteran 
described pain as 6/10, worse after work as a forklift operator.  
Physical therapy and stretches were recommended for 
musculoskeletal pain.  A bone scan done in December 2004 was also 
normal.  The treating doctor speculated regarding a labrum 
problem.  Stretches and physical therapy continued. 

A VA examination was conducted in January 2010.  The examiner 
reviewed the claims file in its entirety as well as VA electronic 
records, and noted the in-service right hip treatment.  The 
Veteran took NSAIDS for her back and hip pain, and had periodic 
injections for pain relief.  She did not recall a specific 
injury, but around 1993 she began experiencing low back pain that 
"came all the way around toward the hips."  Stretches and 
physical therapy helped only temporarily.  Pain began in the low 
back and radiated.  The hip joints did not catch or lock, and 
there was no swelling, but at times she felt her hips were going 
to give way and cause her to fall.  Sitting and walking aggravate 
the pain.  Physical examination showed some tenderness in the 
muscles around the hips and in the sacroiliac joints.  There was 
no instability.  Pain was present with knee to chest, internal 
rotation, and Fadir motions.  There was some cramping on the left 
with movement.  Range of motion was slightly reduced in flexion, 
abduction, and internal and external rotation on the right, and 
in internal and external rotation on the left.  Some weakness of 
the gluteus medius was related to the hip pain and 
deconditioning.  X-rays showed a normal left hip and mild 
osteoarthritis and femoral head osteophytosis on the right.  The 
examiner diagnosed left hip greater trochanter bursitis and right 
hip osteoarthritis.  She opined that it was less likely than not 
that current left and right hip disabilities were related to 
service.  The doctor noted that despite frequent treatment for a 
variety of maladies in service, the Veteran had not consistently 
complained of hip problems.  Further, those in-service complaints 
and treatment which were documented were apparently resolved by 
the time of discharge from service, and did not correlate to 
current complaints.

III.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent or 
more within the applicable presumptive period.  Arthritis is a 
listed chronic disease for purposes of presumptive service 
connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  The applicable presumptive period is one 
year following separation from service.  38 C.F.R. § 3.307(a)(3).

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The Veteran has alleged that her bilateral hip pain began in 
1993, and has continued uninterrupted to the present.  However, 
the contemporaneous medical records contradict her allegations, 
as there is no evidence of the continuous treatment she reports.  
It is not merely the absence of corroborating medical records 
which undercuts her allegations; treatment records reflect 
contrary statements regarding the onset of hip problems.  While 
the Veteran's allegations of continuous problems are competent 
evidence, they are not credible, and hence are outweighed by the 
documentary evidence of record.

Such evidence demonstrates that bilateral hip pain began in early 
2004, approximately 6 years after service.  X-rays at that time 
showed no degenerative changes.  Presumptive service connection 
is therefore not applicable.  Further, the sole medical opinion 
of record is against the claim.  The examiner, with all available 
data before her, determined that current hip problems were not 
likely related to service, given the date of onset and the 
pattern of complaints during and after service.  This conclusion 
is supported by the comments of post-service private doctors, who 
described the current hip problems as "occupational." 

To the extent that doctors have indicated a potential 
relationship between hip complaints and low back problems, 
service connection for the low back disability was previously 
denied in several rating decisions, which are now final.

In sum, there is no competent and credible evidence of record 
supporting the conclusion that current hip problems are related 
to service.  The preponderance of the evidence is against the 
claim; there is no doubt to be resolved.  Service connection for 
a bilateral hip disability is not warranted.


ORDER

Service connection for a bilateral hip disability is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


